*661Proceeding pursuant to CPLR article 78, inter alia, in the nature of prohibition to bar the retrial of the petitioners under Kings County Indictment No. 687/03, on the ground that the retrial would violate the prohibition against double jeopardy, and in the nature of mandamus to compel the respondent Plummer E. Lott, a Justice of the Supreme Court, Kings County, to dismiss the indictment. Motion by the respondent Plummer E. Lott to dismiss the proceeding insofar as asserted against him on the ground that the petitioners fail to state any claims for which relief in the nature of prohibition and mandamus is available.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements; and it is further,
Ordered that the motion is denied as academic.
The petitioners failed to demonstrate a clear legal right to the extraordinary remedy of prohibition based on their claim that double jeopardy bars the District Attorney of Kings County from further prosecuting them (see Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]). Since the petitioners requested the mistrial that was granted by the trial court, they must demonstrate prosecutorial or judicial misconduct intended to provoke them into requesting a mistrial in order to establish that a retrial is barred on the ground of double jeopardy (see Oregon v Kennedy, 456 US 667, 673-679 [1982]; see also Matter of Majestic Collectibles v Farneti, 308 AD2d 492 [2003]). The petitioners failed to meet this burden.
With respect to the petitioners’ remaining claims, the remedies of prohibition and mandamus are not available, as the petitioners failed to demonstrate a clear legal right to the relief sought (see Matter of Holtzman v Goldman, supra at 569; Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]; Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). Ritter, J.P., Goldstein, Mastro and Rivera, JJ., concur.